In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2243 
MICHAEL CARTER, 
                                                Petitioner‐Appellant, 

                                  v. 

MARC HODGE, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 10 C 3783 — Harry D. Leinenweber, Judge. 
                     ____________________ 

     SUBMITTED JULY 19, 2013 — DECIDED AUGUST 8, 2013  
                  ____________________ 
   Before POSNER, ROVNER, and HAMILTON, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  routine  screening  of  appeals 
that  the  court’s  staff  conducts  to  make  sure  an  appeal  is 
within this court’s appellate jurisdiction has flagged a signif‐
icant issue of timeliness. 
    Michael Carter is an Illinois prison inmate whose petition 
for  habeas  corpus  under  28  U.S.C.  § 2254,  originally  filed 
elsewhere, was transferred to the Northern District of Illinois 
in June of 2010. On December 5 of the following year, having 
2                                                           No. 13‐2243 


heard nothing about the status of his case, Carter inquired of 
the  clerk’s  office.  The  office  responded:  “Status  request:  As 
of this date, the Court has taken no further action on the re‐
quested case. When an order is entered, you will be prompt‐
ly notified by mail.” The response was incorrect; the district 
court had denied Carter’s petition for habeas corpus on Feb‐
ruary  10,  2011,  following  the  issuance  of  an  opinion  by  the 
district  judge  the  previous  day.  Carter  v.  Ryker,  No.  10  C 
3783,  2011  WL  589687  (N.D.  Ill.  Feb.  9,  2011).  The  opinion 
was not sent or otherwise made available to Carter. 
    After  hearing  nothing  further  from  the  district  court  for 
more than a year, Carter again wrote the clerk and this time 
was correctly informed by a letter that he received on March 
22  of  this  year  that  his  petition  had  been  denied  two  years 
ago, in February 2011. On April 16, fewer than 30 days after 
receiving  the  information  from  the  district  court  clerk,  he 
filed a notice of appeal and a petition for a certificate of ap‐
pealability. The district court did not docket his papers until 
May  31.  But  April  16,  the  date  on  which  Carter  submitted 
them  to  the  prison  authorities  for  mailing,  is  the  official  fil‐
ing date of his notice of appeal. Houston v. Lack, 487 U.S. 266, 
276 (1988); Fed. R. App. P. 4(c)(1). 
    Rule  4(a)(6)(7)  of  the  appellate  rules  permits  a  district 
court  to  reopen  the  time  to  appeal  if  as  in  this  case  the  liti‐
gant did not receive, within 21 days of the judgment that he 
wants  to  appeal  from,  notice  of  that  judgment.  But  the  liti‐
gant must request this relief no later than 180 days after the 
judgment  is  rendered  or  14  days  after  he  receives  notice  of 
the  judgment  under  Fed.  R.  Civ.  P.  77(d)  (which  requires 
service  on  the litigant), whichever  comes first.  Fed. R. App. 
P. 4(a)(6)(B); see also 28 U.S.C. § 2107(c). Because the district 
No. 13‐2243                                                           3 


judge failed to set out his judgment denying the petition for 
habeas corpus in a separate document as required by Fed. R. 
Civ.  P.  58(a)  (despite  our  repeated  reminders  that  district 
courts  must  comply  with  the  rule,  see,  e.g.,  Rush  University 
Medical Center v. Leavitt, 535 F.3d 735, 737 (7th Cir. 2008); Otis 
v. City of Chicago, 29 F.3d 1159, 1163 (7th Cir. 1994) (en banc); 
Armstrong v. Ahitow, 36 F.3d 574, 575 (7th Cir. 1994) (per cu‐
riam)),  Rule  58(c)(2)(B)  (and  also  Fed.  R.  App.  P. 
4(a)(7)(A)(ii))  deemed  the  judgment  to  have  been  rendered 
150  days  after  the  denial  of  the  petition  was  entered  on  the 
district court’s docket: hence on July 11, 2011. 
    Analysis is slightly complicated by the fact that the judge 
did  promptly  make  a  minute  entry  of  his  dismissal  of 
Carter’s  petition  for  habeas  corpus  on  the  district  court‘s 
docket. We have suggested that such a notation might satis‐
fy  Rule  58.  Nocula  v.  UGS  Corp.,  520  F.3d  719,  724  (7th  Cir. 
2008);  Properties  Unlimited,  Inc.  Realtors  v.  Cendant  Mobility 
Services,  384  F.3d  917,  919–20  (7th  Cir.  2004).  Other  courts 
have  disagreed.  See,  e.g.,  Transit  Management  of  Southeast 
Louisiana, Inc. v. Group Insurance Administration, Inc., 226 F.3d 
376,  382  (5th  Cir.  2000);  Yourish  v.  California  Amplifier,  191 
F.3d  983,  987–88  (9th  Cir.  1999).  No  matter;  as  in  Perry  v. 
Sheet Metal Workers’ Local No. 73 Pension Fund, 585 F.3d 358, 
361–62  (7th  Cir.  2009),  the  appellee  has  conceded  in  his  ju‐
risdictional  memorandum  that  no  Rule  58(a)  judgment  was 
entered. 
    The 180‐day limit on requesting the district court to reo‐
pen the  time in  which to appeal (in this case  180 days after 
the  150  days  after  the  district  court’s  decision)  was  reached 
on January 7, 2012, at a time when Carter had been led to be‐
lieve, just a month earlier, that his petition for habeas corpus 
4                                                       No. 13‐2243 


was still pending. Had he received timely notice of the deni‐
al of his petition, he could have sought under Rule 4(a)(6) of 
the appellate rules to reopen the time within which to appeal 
that  denial.  He  never  did  move  to  reopen;  and  even  if  we 
treated  his  April  16  filings  as  such  a  motion,  the  motion 
would have been untimely. 
    But  Carter  is  saved  by  equitable  tolling—“the  judge‐
made doctrine, well established in federal common law, that 
excuses a[n un]timely filing when the plaintiff could not, de‐
spite the exercise of reasonable diligence, have discovered all 
the information he needed in order to be able to file his claim 
on time,” Taliani v. Chrans, 189 F.3d 597 (7th Cir. 1999), pro‐
vided  that  he  acted  promptly  once  he  finally  got  the  infor‐
mation.  Yuan  Gao  v.  Mukasey,  519  F.3d  376,  379  (7th  Cir. 
2008). Carter meets all these conditions. But we must decide 
whether the doctrine is applicable. 
    It isn’t applicable to jurisdictional deadlines, which dead‐
lines for filing notices of appeal have been held to be. Bowles 
v. Russell, 551  U.S. 205, 214 (2007); Socha v.  Pollard, 621  F.3d 
667, 670 (7th Cir. 2010). That exception is in tension with the 
prevailing modern view that, as we put it in In re IFC Credit 
Corp., 663 F.3d 315, 319 (7th Cir. 2011), federal subject‐matter 
jurisdiction  is  “about  the  competence  of  the  tribunal—
‘competence’ in the sense of legal empowerment to decide a 
case—rather than about the mistakes that litigants and some‐
times  judges  make  in  a  case  that  is  within  the  tribunal’s 
competence.”  See  Kontrick  v.  Ryan,  540  U.S.  443,  454–55 
(2004);  Reed  Elsevier,  Inc.  v.  Muchnick,  559  U.S.  154,  171–74 
(2010) (concurring opinion); Wisconsin Valley Improvement Co. 
v. United States, 569 F.3d 331, 333 (7th Cir. 2009); Moore v. Ol‐
son,  368  F.3d  757,  759–60  (7th  Cir.  2004);  Menominee  Indian 
No. 13‐2243                                                           5 


Tribe  v.  United  States,  614  F.3d  519,  523–24  (D.C.  Cir.  2010). 
Obviously  the  federal  courts  are  legally  empowered  to  de‐
cide cases brought under 28 U.S.C. § 2254. Statutes of limita‐
tions  are  statutory  deadlines  for  filing  suits,  yet  equitable 
tolling is allowed to postpone those deadlines. See, e.g., Hol‐
land v. Florida, 130 S. Ct. 2549 (2010). Why should deadlines 
for appealing be treated differently? 
   But they are, and we are bound. But Rule 58(c)(2)(B)—the 
subdivision  of  Rule  58  that  provides  that  when  the  district 
court  fails  to  comply  with  Rule  58(a)  the  judgment  is 
deemed  entered  150  days  after  the  court’s  decision—does 
not  set  an  appeal  deadline.  It  has  significance  for  the  time 
within which to appeal, but in itself the rule is just about the 
dating of the judgment, as further suggested by the Supreme 
Court’s  decision  in  Bankers  Trust  Co.  v.  Mallis,  435  U.S.  381 
(1978) (per curiam). That decision holds that the parties to an 
appeal can waive Rule 58’s separate‐judgment requirement. 
A jurisdictional rule is not waivable. 
    Before  2002,  when  both  Rule  58  and  appellate  Rule 
4(a)(7) were amended to add the 150‐day provision, a losing 
party had forever to appeal if the district court never entered 
a  Rule 58  judgment. See United States  v. Indrelunas, 411 U.S. 
216 (1973) (per curiam); In re Kilgus, 811 F.2d 1112, 1117 (7th 
Cir. 1987); Quinn v. Haynes, 234 F.3d 837, 843 (4th Cir. 2000). 
Forever  is  too  long.  The  Committee  Notes  to  the  2002 
amendment  to  appellate  Rule  4(a)(7)  describes  the  150‐day 
provision  as  a  compromise  between  the  interest  in  finality 
and the protection of a litigant’s right to appeal: “150 days of 
inactivity  …  signals  to  litigants  that  the  court  is  done  with 
their case.” But it couldn’t signal that to Carter, because the 
6                                                          No. 13‐2243 


office of the clerk of the district court told him that his case 
was still under consideration by the judge. It misled him. 
    There is no reason not to toll the 150‐day provision until 
March  22,  2013,  the  day  Carter  finally  learned  that  the  dis‐
trict  judge  had  decided  the  case  against  him.  He  could  not, 
considering his situation as a prisoner without legal sophis‐
tication or  a  lawyer,  have learned this essential information 
earlier. Having been told back in December 2011 that his pe‐
tition  was  pending  and—as  important—that  he’d  be  in‐
formed when the judge ruled on the petition, Carter had no 
reason to think that he would have to make periodic inquir‐
ies  of  the  clerk’s  office  concerning  the  status  of  his  case  in 
order to protect his right to appeal. 
    His situation might even be equated to that of the litigant 
when  on  the  final  day  for  filing  his  notice  of  appeal  a  bliz‐
zard closes the court, preventing him from filing. In that sit‐
uation the deadline is extended to the reopening of the court. 
Fed. R. App. P. 26(a)(3) and 2009 Advisory Committee Notes 
thereto.  Though  bad  weather  that  forces  the  closing  of  the 
court clerk’s office is the canonical example of circumstances 
that preclude appealing within the specified time, the Com‐
mittee Notes are explicit that the rule (which does not men‐
tion weather) is not so limited. The extension is only to “the 
first accessible day.” Fed. R. App. P. 26(a)(3)(A), (B), but for 
Carter—a  prisoner  litigating  pro  se  and  deceived  by  the 
clerk regarding the deadline for appealing—the first day on 
which  the  district  court  was  accessible  for  the  filing  of  his 
notice of appeal was, so far as appears, April 16, 2013. 
   It’s  true  he  wasn’t  physically  prevented  from  filing  the 
notice of appeal earlier. But the clerk’s office was “inaccessi‐
ble”  to  him,  Fed.  R.  App.  P.  26(a)(3),  in  the  same  way  that 
No. 13‐2243                                                         7 


War and Peace in the original Russian is inaccessible to some‐
one who can’t read Russian, though he might own a Russian 
edition  and  therefore  be  able  to  thumb  the  pages,  staring 
dumbly  at  the  inscrutable  Cyrillic  script.  Equally  a  litigant 
could  “access”  the  storm‐shut  clerk’s  office  by  slipping  his 
notice of appeal under the door or though the mail slot, or, 
in desperation, wrapping it around a stone and flinging the 
stone through the office window. 
   But  we  need  not  commit  ourselves  to  this  doubtless  ra‐
ther  extravagant  reading  of  Rule  26;  it  is  enough,  to  per‐
suade  us  that  the  appeal  is  timely,  that  the  150‐day  judg‐
ment‐deeming rule can be and has been equitably tolled. We 
therefore decline to dismiss Carter’s appeal at this juncture. 
Whether he is entitled to a certificate of appealability will be 
decided separately.